ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review stamped as filed April 6, 2010 of an Order of Eviction and Order of Forcible Entry and Detainer issued by the Tribal Court, Judge Lonnie Headdress presiding, on May 4, 2007. The Order was based on a prior Order and Judgment dated January 19, 2006.
The case is essentially based on Appel-lee Fort Peck Housing Authority’s (FPHA) efforts to enforce a Tribal Court’s May 4, 2007 Order of Eviction on Appellant Adams after he defaulted on a May 2, 2008 debt repayment agreement.
This matter commenced in Tribal Court in October of 2005. The FPHA sought eviction for failure of Appellant Adams to make required monthly payments on Project 9-16, Unit No. 4-02, Wolf Point, Mon*261tana. The resulting stipulated Order and Judgment of the Court, dated January 19, 2006, is the underlying basis for the present appeal. Subsequently, on May 4, 2007, the Court issued an Order of Eviction for Appellant’s failure to comply with the earlier order. In July of 2007 and May of 2008, Appellant was offered additional agreements to make modified monthly payments. After default of these additional agreements, Appellee FPHA sought to enforce the May 4, 2007 Order of Eviction. After the Court so ordered, this appeal followed.
The Appellant appeared pro se. A response of the Appellee, Fort Peck Housing Authority, was filed by John Fredericks, III, Attorney for Appellee.
Upon review of the Petition, the response and the file, this Court finds and concludes as follows:
1. The Petition for Review was essentially based on a May 4, 2007, Order of Eviction. The Petition was therefore not timely filed as required by II CCOJ 207(a).
2. The Appellant is challenging Appel-lee FPHA’s attempt to enforce an eviction pursuant to the May 4, 2007 Order of Eviction. There is no final Tribal Court Order on the various claims of the Appellant regarding enforcement of the eviction order of May 4, 2007, and therefore this Court lacks jurisdiction.
BASED UPON THE FOREGOING FINDINGS AND CONCLUSIONS, AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be, and the same is hereby denied.